Title: To Thomas Jefferson from Richard Harrison, 3 June 1822
From: Harrison, Richard
To: Jefferson, Thomas


Dear Sir
Washington
June 3. 1822.
I have just had the honor to receive your letter of the 31st ulto, and I beg to assure you that it is a source of no little regret to me that I am unable to furnish the extract you require, as the original Account rendered by you of your pecuniary transactions of a public nature in Europe, together with the vouchers and documents connected with it were all destroyed in the Registers Office in the memorable conflagration of 1814. With respect, therefore, to the sum of $1148 in question, I can only say that, after full and repeated examination, I considered you as most righteously and justly entitled to receive it; otherwise it will, I trust, be beleived that I could not have consented to the repayment.I have never seen the last publication you refer to under the signature if “a native of Virginia”, but your answer to the first I think ought, and it doubtless will, satisfy every honest and honorable man in the nation; and if I could presume to offer an opinion, it would be that the subject is not worthy of further trouble or notice on your part.During the late Session of Congress I was called on by the Committee on Public Expenditures for information relating to this same bill; and as it may be agreeable to you to have a copy of my answer I do myself the pleasure to enclose one, although another has been made at the request of the Secretary of the Treasury, probably, also for your use.With Sentiments of very sincere respect and esteem, I have the honor to remain, always,Dear Sir Your obedt ServtR. HarrisonP.S. The “Native of Virginia” is no doubt apprized of the loss of your Accounts, or, it is to be presumed, he would not have ventured to vary the wording of his charge in the manner he has done.